DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng (US 2016/0077419).
Regarding Claim 1, Sheng teaches a light source device (Figure 5; Projection Device 500) comprising: 
a solid-state light source (Figure 5; Collimated Lasers 502); 
a dichroic mirror (Figure 5; DPBS 506) that separates light from the solid-state light source (Figure 5; Collimated Lasers 502) into first light and second light (see Figure 5 and Paragraphs [0029] and [0035]), and combines blue light and light containing green and red components (see Paragraph [0035]; wherein it is disclosed that fly's-eye integrator 516 is added between DPBS 506 and phosphor wheel 513 such that both the blue light travelling towards phosphor wheel 513 and the emitted green and red light sent back towards relay lens 520 pass through fly's-eye integrator 516), the blue light being obtained by converting polarization of the second light (see Figure 5 and Paragraph [0035]; wherein the blue light is the light which has double passed through quarter waveplate 508 and has been reflected by mirror 510), the light containing green and red components being obtained by converting a wavelength of the first light (see Figure 5 and Paragraph [0035]; wherein the emitted green and red light sent back towards relay lens 520 pass through fly's-eye integrator 516 is blue light which has been emitted from collimated lasers 502 and converted by phosphor wheel 513); 
a first condensing element (Figure 5; Fly's-Eye Integrator 516) that condenses the first light separated by the dichroic mirror (see Figure 5 and Paragraph [0035]); 
a fluorescent plate (Figure 5; Phosphor Wheel 513) that converts the wavelength of the first light condensed by the first condensing element (see Paragraph [0035]; wherein it is disclosed that phosphor wheel 513 receives blue light and emits green and red light back towards relay lens 520); 
a second condensing element (Figure 5; Fly’s Eye Integrator 518) that condenses the second light separated by the dichroic mirror (see Figure 5 and Paragraph [0035]); 
a retardation plate (Figure 5; Quarter Wave Plate 508) that converts polarization of the second light condensed by the second condensing element (see Paragraph [0029]); and 
a reflection plate (Figure 5; Mirror 510) that reflects the second light with the polarization converted by the retardation plate (see Figure 5 and Paragraph [0029]; wherein when the blue light from laser 502 is transmitted through DPBS 506, the light will pass through quarter-wave plate 508 and strike mirror 510, then reflect back through quarter-wave plate 508), wherein 
the second condensing element (Figure 5; Fly’s Eye Integrator 518) is configured of a lens array (see Figure 5).
Regarding Claim 2, Sheng teaches a light source device (Figure 5; Projection Device 500) comprising: 
a solid-state light source (Figure 5; Collimated Lasers 502); 
a dichroic mirror (Figure 5; DPBS 506) that separates light from the solid-state light source (Figure 5; Collimated Lasers 502) into first light and second light (see Figure 5 and Paragraphs [0029] and [0035]), and combines blue light and light containing green and red components (see Paragraph [0035]; wherein it is disclosed that fly's-eye integrator 516 is added between DPBS 506 and phosphor wheel 513 such that both the blue light travelling towards phosphor wheel 513 and the emitted green and red light sent back towards relay lens 520 pass through fly's-eye integrator 516), the blue light being obtained by converting polarization of the second light (see Figure 5 and Paragraph [0035]; wherein the blue light is the light which has double passed through quarter waveplate 508 and has been reflected by mirror 510), the light containing green and red components being obtained by converting a wavelength of the first light (see Figure 5 and Paragraph [0035]; wherein the emitted green and red light sent back towards relay lens 520 pass through fly's-eye integrator 516 is blue light which has been emitted from collimated lasers 502 and converted by phosphor wheel 513); 
a first condensing element (Figure 5; Fly's-Eye Integrator 516) that condenses the first light separated by the dichroic mirror (see Figure 5 and Paragraph [0035]); 
a fluorescent plate (Figure 5; Phosphor Wheel 513) that converts the wavelength of the first light condensed by the first condensing element (see Paragraph [0035]; wherein it is disclosed that phosphor wheel 513 receives blue light and emits green and red light back towards relay lens 520); 
a second condensing element (Figure 5; Fly’s Eye Integrator 518) that condenses the second light separated by the dichroic mirror (see Figure 5 and Paragraph [0035]); 
a retardation plate (Figure 5; Quarter Wave Plate 508) that converts polarization of the second light condensed by the second condensing element (see Paragraph [0029]); and 
a reflection plate (Figure 5; Mirror 510) that reflects the second light with the polarization converted by the retardation plate (see Figure 5 and Paragraph [0029]; wherein when the blue light from laser 502 is transmitted through DPBS 506, the light will pass through quarter-wave plate 508 and strike mirror 510, then reflect back through quarter-wave plate 508), 
wherein 
the first condensing element (Figure 5; Fly's-Eye Integrator 516) is configured of a lens array (see Figure 5).
Regarding Claim 3, Sheng teaches the limitations of claim 2 as detailed above.
Sheng further teaches the second condensing element (Figure 5; Fly’s Eye Integrator 518) is configured of a lens array (see Figure 5).
Regarding Claim 4, Sheng teaches the limitations of claim 1 as detailed above.
Sheng further teaches the lens array (Figure 5; Fly’s Eye Integrator 518) is configured of a plurality of lens arrays (see Figure 5; wherein Fly’s eye integrator 518 is configured of multiple rows of lenses thereby constituting as a plurality of lens arrays).
Regarding Claim 9, Sheng teaches the limitations of claim 1 as detailed above. 
Sheng further teaches the solid-state light source (Figure 5; Collimated Lasers 502) is a blue semiconductor laser (see Paragraph [0029]).
Regarding Claim 10, Sheng teaches the limitations of claim 1 as detailed above.
Sheng further teaches the light emitted from the solid-state light source (Figure 5; Collimated Lasers 502) is linearly polarized light (see Paragraph [0029]; wherein it is disclosed that half waveplate 504 may be switchable to alternate the blue light emitted from collimated lasers 502 between a first or second polarization).
Regarding Claim 11, Sheng teaches the limitations of claim 1 as detailed above.
Sheng further teaches the retardation plate (Figure 5; Quarter Wave Plate 508) is a ¼ wavelength plate (see Paragraph [0035]).
Regarding Claim 14, Sheng teaches the limitations of claim 1 as detailed above.
Sheng further teaches a projection display device (Figure 5) comprising: 
the light source device according to claim 1 (see claim 1 rejection above); 
an illumination optical system (Figure 5; Relay Lens 520) that condenses light from the light source and illuminates an illuminated region (see Paragraph [0035]; wherein it is disclosed that the relay lens 520 takes in the light that has been through the fly's eye homogenizers and forms a clear image onto the DMD or other spatial light modulator); 
an image forming element that receives light from the illumination optical system and forms an image in accordance with a video signal (see Paragraph [0035]; wherein it is disclosed that the relay lens 520 takes in the light that has been through the fly's eye homogenizers and forms a clear image onto the DMD or other spatial light modulator); and 
a projection lens that enlarges and projects the image formed by the image forming element (see Paragraph [0034]; wherein it is disclosed that after the spatial light modulator, the light carries image information and the image is magnified by a projection lens to a screen with an image size suitable for viewing by human eyes).
Regarding Claim 15, Sheng teaches the limitations of claim 14 as detailed above.
Sheng further teaches the image forming element is a liquid crystal panel (see Paragraph [0034]; wherein it is disclosed that the spatial light modulator is Liquid Crystal on Silicon (LCoS) or is a Liquid Crystal Display).
Regarding Claim 16, Sheng teaches the limitations of claim 14 as detailed above.
Sheng further teaches the image forming element is a mirror deflection type digital micromirror device (see Paragraph [0035]; wherein it is disclosed that a clear image is formed on a DMD).
Regarding Claim 17, Sheng teaches the limitations of claim 2 as detailed above.
Sheng further teaches a projection display device (Figure 5) comprising: 
the light source device according to claim 2 (see claim 2 rejection above); 
an illumination optical system (Figure 5; Relay Lens 520) that condenses light from the light source and illuminates an illuminated region (see Paragraph [0035]; wherein it is disclosed that the relay lens 520 takes in the light that has been through the fly's eye homogenizers and forms a clear image onto the DMD or other spatial light modulator); 
an image forming element that receives light from the illumination optical system and forms an image in accordance with a video signal (see Paragraph [0035]; wherein it is disclosed that the relay lens 520 takes in the light that has been through the fly's eye homogenizers and forms a clear image onto the DMD or other spatial light modulator); and 
a projection lens that enlarges and projects the image formed by the image forming element (see Paragraph [0034]; wherein it is disclosed that after the spatial light modulator, the light carries image information and the image is magnified by a projection lens to a screen with an image size suitable for viewing by human eyes).
Regarding Claim 18, Sheng teaches the limitations of claim 17 as detailed above.
Sheng further teaches the image forming element is a liquid crystal panel (see Paragraph [0034]; wherein it is disclosed that the spatial light modulator is Liquid Crystal on Silicon (LCoS) or is a Liquid Crystal Display).
Regarding Claim 19, Sheng teaches the limitations of claim 17 as detailed above.
Sheng further teaches the image forming element is a mirror deflection type digital micromirror device (see Paragraph [0035]; wherein it is disclosed that a clear image is formed on a DMD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2016/0077419) as applied to claim 1, in view of Hashizume (US 2016/0091782).
Regarding Claim 5, Sheng teaches the limitations of claim 1 as detailed above.
Sheng does not expressly disclose that the fluorescent plate is a rotation-controllable circular substrate, and includes a fluorescent material layer on which a Ce-activated YAG yellow fluorescent material is formed.
Hashizume discloses a light source device (Figure 2) comprising:
a fluorescent plate (Figure 7; Rotating Disk 62); wherein
the fluorescent plate (Figure 7; Rotating Disk 62) is a rotation-controllable circular substrate (see Figure 7 and Paragraph [0051]), and includes a fluorescent material layer (Figure 7; YAG Phosphor Ceramic 61) on which a Ce-activated YAG yellow fluorescent material is formed (see Paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the fluorescent plate of Sheng such that the fluorescent plate is a rotation-controllable circular substrate, and includes a fluorescent material layer on which a Ce-activated YAG yellow fluorescent material is formed, as taught by Hashizume, because doing so would allow for the production of yellow light while the rotation of the fluorescent plate helps prevent the overheating of thereof.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2016/0077419) as applied to claim 2, in view of Kroell et al (US 2016/0010812; hereinafter referred to as Kroell).
Regarding Claim 6, Sheng teaches the limitations of claim 2 as detailed above.
Sheng does not expressly disclose that the fluorescent plate is a non-rotating fixed substrate, and includes a fluorescent material layer on which a Ce-activated YAG yellow fluorescent material is formed.
Kroell discloses a light source device (Figure 1; Lighting Device 1) comprising: 
a fluorescent plate (Figure 1; Phosphor Arrangement 4); wherein 
the fluorescent plate (Figure 1; Phosphor Arrangement 4) is a non-rotating fixed substrate (see Figure 1), and includes a fluorescent material layer (Figure 1; Phosphor Layer 10) on which a Ce-activated YAG yellow fluorescent material is formed (see Figures 4a, 4c, 4e-4j).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Sheng such that the fluorescent plate is a non-rotating fixed substrate, and includes a fluorescent material layer on which a Ce-activated YAG yellow fluorescent material is formed, as taught by Kroell, because doing so would predictably provide illumination light with a wide color gamut.
Regarding Claim 7, Sheng teaches the limitations of claim 2 as detailed above.
Sheng does not expressly disclose that the fluorescent plate is a non-rotating fixed substrate, and a fluorescent material layer is formed on an entire area of the non-rotating fixed substrate.
Kroell discloses a light source device (Figure 1; Lighting Device 1) comprising:
a fluorescent plate (Figure 1; Phosphor Arrangement 4); wherein
the fluorescent plate (Figure 1; Phosphor Arrangement 4) is a non-rotating fixed substrate (see Figure 1), and a fluorescent material layer (Figure 1; Phosphor Layer 10) is formed on an entire area of the non-rotating fixed substrate (see Figures 4a, 4c, 4e-4j).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Sheng such that the fluorescent plate is a non-rotating fixed substrate, and a fluorescent material layer is formed on an entire area of the non-rotating fixed substrate, as taught by Kroell, because doing so would predictably provide illumination light with a wide color gamut.
Regarding Claim 8, Sheng teaches the limitations of claim 2 as detailed above.
Sheng does not expressly disclose the fluorescent plate is a non-rotating fixed substrate, and a fluorescent material layer is formed in discrete partial regions of the non-rotating fixed substrate.
Kroell discloses a light source device (Figure 1; Lighting Device 1) comprising:
a fluorescent plate (Figure 1; Phosphor Arrangement 4); wherein
the fluorescent plate (Figure 1; Phosphor Arrangement 4) is a non-rotating fixed substrate (see Figure 1), and a fluorescent material layer (Figure 1; Phosphor Layer 10) is formed in discrete partial regions of the non-rotating fixed substrate (see Figures 4a, 4c, 4e-4j).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light source device of Sheng such that the fluorescent plate is a non-rotating fixed substrate, and a fluorescent material layer is formed in discrete partial regions of the non-rotating fixed substrate, as taught by Kroell, because doing so would predictably provide illumination light with a wide color gamut.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2016/0077419) as applied to claim 1, in view of Yamaguchi (US 2011/0025965).
Regarding Claim 12, Sheng teaches the limitations of claim 1 as detailed above.
Sheng does not expressly disclose that the retardation plate is a thin film retardation plate using birefringence by oblique deposition.
Yamaguchi discloses a retardation plate (see Paragraph [0058]); wherein 
the retardation plate is a thin film retardation plate using birefringence by oblique deposition (see Paragraph [0058]; wherein it is disclosed that the retardation plate may be formed by a film having structural anisotropy obtained by oblique vapor deposition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retardation plate of Sheng such that the retardation plate is a thin film retardation plate using birefringence by oblique deposition, as taught by Yamaguchi, because doing so would produce a thin film retardation plate which is excellent in durability and reliability.
Regarding Claim 13, Sheng teaches the limitations of claim 1 as detailed above.
Sheng does not expressly disclose that the retardation plate is a fine-structured retardation plate using birefringence by a fine structure.
Yamaguchi discloses a retardation plate (see Paragraph [0058]); wherein 
the retardation plate is a fine-structured retardation plate using birefringence by a fine structure (see Paragraph [0058]; wherein it is disclosed that the retardation plate may be formed using structural anisotropy of a fine periodic structure of the size of the wavelength or smaller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the retardation plate of Sheng such that the retardation plate is a fine-structured retardation plate using birefringence by a fine structure, as taught by Yamaguchi, because doing so would produce a retardation plate which is excellent in heat resistance and UV resistance, and therefore, is highly reliable (see Yamaguchi Paragraph [0058]).





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882